Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  HELEN SWARTZ, Individually,                              :
                                                           :
                 Plaintiff,                                :
  vs.                                                      :
                                                           :   Case No.
  SWAMIJI MANAGEMENT INCORPORATED,                         :
  a North Carolina Corporation,                            :
                                                           :
              Defendant.                                   :
  _________________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

         Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

  mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

  sues the Defendant, SWAMIJI MANAGEMENT INCORPORATED, a North Carolina

  Corporation (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees,

  litigation expenses, and costs pursuant to Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”).

                                              COUNT I

         1.      Plaintiff, Helen Swartz, is an individual residing in North Miami, FL, in the

  County of Miami-Dade.

         2.      Defendant’s property, The Best Western Plus Windsor Inn, is located at 12210

  Biscayne Boulevard, North Miami, FL, in the County of Miami-Dade.

         3.      Venue is properly located in the Southern District of Florida because venue lies in

  the judicial district of the property situs.    The Defendant’s property is located in and the

  Defendant does business within this judicial district.
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 12



         4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

  2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

  U.S.C. 1367.

         5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA.          Helen Swartz suffers from multiple

  sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

  she uses a mobility scooter. Family and friends often visit her in the Miami area and she enjoys

  visiting with them at the various hotels in which they stay. Ms. Swartz sometimes stays in hotels

  with them to eliminate the need to return home late, as fatigue is a significant component of the

  disease. She and her husband also enjoy celebrating special events such as birthdays and

  anniversaries by enjoying hotel restaurants and spending the night to use spa amenities. Ms.

  Swartz’s granddaughter enjoys using the hotel pools when visiting Miami and Ms. Swartz enjoys

  treating her granddaughter to overnight stays in hotels in Miami.

         6.      Helen Swartz visited the property which forms the basis of this lawsuit from July

  1 through July 2, 2020. Ms. Swartz has reservations to return to the property from April 5

  through April 6, 2021, to accompany a friend to an anti-aging doctor recommended by the

  Plaintiff. The doctor is within walking distance of the Hotel. Moreover, the Plaintiff wishes to

  avail herself of the goods and services available at the property, and to assure herself that this

  property is in compliance with the ADA so that she and others similarly situated will have full

  and equal enjoyment of the property without fear of discrimination.

         7.      Plaintiff travels to the subject Hotel, and expects to return there in the future also,
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 3 of 12



  because her lawyer’s offices are located only three blocks from the Defendant’s Hotel, and

  because of her many lawsuits, Plaintiff Swartz definitely anticipates going to her lawyer’s offices

  in the near future.

          8.      The Plaintiff has encountered architectural barriers at the subject property. The

  barriers to access at the properties have impaired her ability to access the hotel safely, to safely

  use the public restroom and the restroom and other areas in the guestroom which the hotel

  deemed accessible.

          9.      Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  Defendant is responsible for complying with the obligations of the ADA. The place of public

  accommodation that the Defendant owns, operates, leases or leases to is known as The Best

  Western Plus Windsor Inn, and is located at 12210 Biscayne Boulevard, North Miami, FL.

          10.     Helen Swartz has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 11 of this Complaint.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit The Best

  Western Plus Windsor Inn, not only to avail herself of the goods and services available at the

  property, but to assure herself that this property is in compliance with the ADA so that she and

  others similarly situated will have full and equal enjoyment of the property without fear of

  discrimination.

          11.     The Defendant has discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages


                                                   3
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 4 of 12



  and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

         12.     The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less). A preliminary inspection of The Best Western Plus Windsor Inn has shown

  that violations exist.    These violations that Helen Swartz has personally encountered or

  observed, and which were verified by an ADA expert, include, but are not limited to:


                 a.      The site does not provide a vehicle pull up space. This is in violation
         of section 503 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
         condition made it difficult for the plaintiff to access the facility.


                 b.         The accessible parking signage does not indicate the penalty for illegal
         use of the space. This is in violation of FACBC §11-4.6.4 section 502.6 of the 2010
         Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
         the plaintiff to access the facility

                 c.        The accessible parking access aisle is not at the same level at the
         parking space it serves. This is in violation of section 502.4 of the 2010 Standards for
         Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
         access the facility.


                d.         Accessible van signage is not provided. This is in violation of section
         502.6 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
         made it difficult for the plaintiff to access the facility.


                 e.     The site does not provide the minimum number of accessible parking
         spaces. This is in violation of section 208.2 of the 2010 Standards for Accessible
         Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
         facility.

                f.          In the hotel toilet room, a forward approach is not provided to the
         lavatory. This is in violation of section 606.2 of the 2010 Standards for Accessible
         Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the


                                                    4
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 5 of 12



        facility.

                 g.     In the hotel toilet room, the lavatory is out of reach to a person in a
        wheelchair. This is in violation of section 606.3 of the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
        facility.


               h.        In the accessible guestroom bathroom, which hotel deemed an
        accessible guestroom, the pipe underneath the lavatory is exposed. This is in violation of
        section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the plaintiff to access the lavatory.

               i.        In the accessible guestroom bathroom, which hotel deemed an
        accessible guestroom, the flush control is behind the water closet. This is in violation of
        section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the plaintiff to access the facility.


                j.     In the accessible guestroom bathroom, which hotel deemed an
        accessible guestroom, a folding seat is not provided in the Standard Roll-In Type
        Shower Compartment. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the shower.

                k.         In the accessible guestroom bathroom, which hotel deemed an
        accessible guestroom, a projecting object is too close to the grab bar on the back wall in
        the Standard Roll-In Type Shower Compartment. This is in violation of section 806.2.4
        of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
        difficult for the plaintiff to access the facility.

                l.         In the accessible guestroom bathroom, which hotel deemed an
        accessible guestroom, appropriate grab bars are not provided in the Standard Roll-In
        Type Shower Compartment. This is in violation of section 806.2.4 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility.


               m.     In the accessible guestroom bathroom, which hotel deemed an accessible
        guestroom, the shower unit in the Standard Roll-In Type Shower Compartment is out of
        reach. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the


                                                 5
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 6 of 12



        facility.


                n.     In the accessible guestroom bathroom, which hotel deemed an
        accessible guestroom, the shower spray unit in the Standard Roll-In Type Shower
        Compartment does not have an on/off control with a non-positive shut-off. This is in
        violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult the plaintiff to access the facility.


                o.       In the accessible guestroom, which hotel deemed an accessible
        guestroom, the window controls are of reach to a person in a wheelchair. This is in
        violation of section 806.2.1 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult the plaintiff to access the facility.

                 p.      In the accessible guestroom, which hotel deemed an accessible
        guestroom, the window controls require tight grasping, pinching, or twisting of the wrist
        to operate. This is in violation of section 309.4 of the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
        facility.


               q.       In the accessible guestroom, which hotel deemed an accessible
        guestroom, a turning space is not provided to access the HVAC. This is in violation of
        section 304 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult the plaintiff to access the facility.

                r.       In the accessible guestroom, which hotel deemed an accessible
        guestroom, a maneuvering clearance is not provided to exit the guestroom. This is in
        violation of section 404.2.4 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult the plaintiff to access the facility.


                s.        In the accessible guestroom, which hotel deemed an accessible
        guestroom, items in the guestroom and bathroom are out of reach to a person using a
        wheelchair. This is in violation of sections 308, 806 and 811 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the Plaintiff to
        use the facilities.


                t.      Accessible seating is not provided in areas around the hotel. This is in
        violation of sections 226 and 902 of the 2010 Standards for Accessible Design. This
        condition made it extremely difficult for the Plaintiff access the assorted tables; 28 CFR



                                                 6
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 7 of 12



        §36.202 & §36.304.

                u.       Access is not provided to the access the computers.             This is in
        violation of sections 226 and 902 of the 2010 Standards for Accessible Design. This
        condition made it extremely difficult for the Plaintiff access the assorted tables; 28 CFR
        §36.202 & §36.304.


                v.         A clear floor space is not provided to a person in a wheelchair to access
        the machines in the laundry room. This is in violation of section 305 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility.

                w.        The machines in the laundry room are inaccessible to a person in a
        wheelchair This is in violation of sections 214, 309 and 611 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.

                x.        Access to the vending machine is out of reach to a person in a
        wheelchair. This is in violation of sections 228 and 308 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.

                y.        The pool shower is inaccessible to a person in a wheelchair. This is in
        violation of sections 608.5 and 608.7 of the 2010 Standards for Accessible Design: 28
        CFR §36.304. This condition made it difficult for the plaintiff to access the facility.


               z.       The hotel does not provide the required amount of compliant accessible
        guest rooms, and the accessible rooms are not dispersed among the various classes of
        accommodations. This is in violation of section 224 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This denies to Plaintiff the full and equal
        opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1)

                aa.     The accessible features of the facility are not maintained, creating
        barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


        13.    All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design




                                                  7
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 8 of 12



  (ADAAG), as promulgated by the U.S. Department of Justice.

         14.     The discriminatory violations described in paragraph 11 are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

  individuals similarly situated, have been denied access to, and have been denied the benefits of

  services, programs and activities of the Defendant’s buildings and its facilities, and have

  otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

  ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

  will continue to suffer such discrimination, injury and damage without the immediate relief

  provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

  Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         15.     Defendant has discriminated against the individual by denying her access to full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to

  afford all offered goods, services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.


                                                   8
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 9 of 12



         16.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

  warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

         17.     Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for its place of public

  accommodation that have existed prior to January 26, 1993, 28 CFR 36.304(a); in the alternative,

  if there has been an alteration to Defendant’s place of public accommodation since January 26,

  1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

  portions of the facility are readily accessible to and useable by individuals with disabilities,

  including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

  facility is one which was designed and constructed for first occupancy subsequent to January 26,

  1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

  and useable by individuals with disabilities as defined by the ADA.

         18.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by

  Plaintiff or waived by the Defendant.

         19.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter The Best Western

  Plus Windsor Inn to make those facilities readily accessible to and useable by the Plaintiff and all

  other persons with disabilities as defined by the ADA; or by closing the facility until such time as


                                                   9
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 10 of 12



  the Defendant cures its violations of the ADA. The Order shall further require the Defendant to

  maintain the required assessable features on an ongoing basis, and to require the institution of a

  policy that requires Defendant to maintain its accessible features.


         WHEREFORE, Plaintiff respectfully requests:


                 a.      The Court issue a Declaratory Judgment that determines that the

         Defendant at the commencement of the subject lawsuit is in violation of Title III of the

         Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                 b.      Injunctive relief against the Defendant including an order to make all

         readily achievable alterations to the facility; or to make such facility readily accessible to

         and usable by individuals with disabilities to the extent required by the ADA; and to

         require the Defendant to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods, services,

         facilities, privileges, advantages or accommodations to individuals with disabilities; and

         by failing to take such steps that may be necessary to ensure that no individual with a

         disability is excluded, denied services, segregated or otherwise treated differently than

         other individuals because of the absence of auxiliary aids and services.

                 c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

         U.S.C. § 12205.

                 d.      Such other relief as the Court deems just and proper, and/or is allowable

         under Title III of the Americans with Disabilities Act.

                                                  COUNT II

                                                  Negligence



                                                   10
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 11 of 12



         19.     Plaintiff realleges all allegations heretofore set forth.

         20.     Defendant, through its activities and past ventures and experience, knew or

  reasonably should have known its duties to the impaired.        Defendant had a duty to Plaintiff to

  remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

  so that Plaintiff, as a disabled individual would have full and equal access to the subject public

  accommodation.

         21.     Defendant breached this duty.

         22.     Defendant is or should be aware that, historically, society has tended to isolate

  and segregate individuals with disabilities, and, despite some improvements, such forms of

  discrimination against individuals with disabilities continue to be a serious and pervasive social

  problem.

         23.     Discrimination against individuals with disabilities persists in the use and

  enjoyment of public accommodations.

         24.     The Nation’s proper goals regarding individuals with disabilities are to assure

  equality of opportunity, full participation, independent living, and economic self-sufficiency for

  such individuals.

         25.     The ADA has been the law of the land since 1991, but Defendant has negligently

  denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

  from the full and equal use of the subject premises, and that endangered and continues to

  endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

  damage by virtue of segregation, discrimination, relegation to second class citizen status and the

  pain, suffering and emotional damages inherent to discrimination and segregation and other

  damages to be proven at trial.

                                                    11
Case 1:20-cv-22895-RNS Document 1 Entered on FLSD Docket 07/14/2020 Page 12 of 12



        WHEREFORE, Plaintiff prays for relief, as follows:

        A.     For finding of negligence; and

        B.    For damages in an amount to be proven at trial; and

        C.     For such other and further relief as the Court may deem just and proper.


  Dated: July 13, 2020                               Respectfully submitted,

                                                     /s/ Lawrence A. Fuller
                                                     Lawrence A. Fuller, Esq. (FBN 0180470)
                                                     FULLER, FULLER & ASSOCIATES, P.A.
                                                     12000 Biscayne Blvd., Suite 502
                                                     North Miami, FL 33181
                                                     (305) 891-5199
                                                     (305) 893-9505 - Facsimile
                                                     lfuller@fullerfuller.com

                                                     Attorney for Plaintiff Helen Swartz




                                                12
